MEMORANDUM **
Shamsher Singh Shergill, a native and citizen of India, petitions pro se for review *470of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to reapply for asylum based on changed country conditions. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Shergül’s motion to reopen as untimely because he filed it more than a year after the BIA’s June 29, 2004 order, and Shergill failed to demonstrate that he qualified for any exception to the ninety-day time limit. See 8 C.F.R. § 1003.2(c)(2). Shergill did not provide sufficient evidence that conditions in India have changed so that he now has a well-founded fear of future persecution. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (stating that the critical question is “whether circumstances have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.